Title: To Benjamin Franklin from ——— Duler de Montazeau, 24 December 1778
From: Montazeau, —— Duler de
To: Franklin, Benjamin


Monsieur,
Paris ce 24. Xbre. 1778.
L’Epouse, le fils de ce Brave marin Montazeaud que vous avez eu la bonté de prendre sous vôtre Protection, implorent votre secours. Vous êtes trop humain, Monsieur, pour voir de sang froid la femme et le fils d’un aussi bon officier dans un Etat aussi cruel. Mon cher et trop malheureux mari meurt à l’instant où il alloit être un peu dédomagé de tout ce qu’il avoit soufert, il mauroit du moins gagné de quoi vivre et elever son fils; Mais tout est perdu je reste avec cet enfant sur les bras, sans pouvoir lui donner la moindre Education il a les meilleures dispositions, des sentimens, la Melancolie le gagne il a l’esprit militaire mais je ne veux point qu’il soit marin malgré ses titres de Noblesse, la Jalousie lui seroit héréditaire et mon fils unique que J’idolatre, periroit avant que d’être utile à son roy.
M. de Sartine me fait espérer de le placer, mais il faut que ce soit aux depens du Roy que son Education se fasse et que ce soit promptement, il ne fait rien, c’est un préjudice irréparable pour ses instructions qui me getent dans le plus affreux desespoir. De grace, Monsieur, protegés moi dans cette occasion pour que de maniere ou d’autre je voye mon fils au travail soit dans l’artillerie où le génie, qu’il soit donc mis à quelque école royale dans ce genre. Quelle satisfaction ne sera ce pas pour vous, Monsieur, de Contribuer à former un homme à qui il ne manque que vôtre appui, si vous daignez l’en honnorer, et qui par ses talens et sa bonne conduite s’en rendra digne.
Ma vie sera trop courte pour vous temoigner ma vive reconnoissance.
Au reste, Monsieur, le Ministre m’a dit ne pouvoir me faire la pension de 300 l.t. attachée aux veuves de Lieutenants de vaisseaux parcequ’il n’etoit plus employé pour le Roy dans ce moment, Il ne me paroit pas Juste que l’on m’en frustre. On ne punit pas un homme tel que lui par deux endroits à la fois; huit mois de detention et point de service cela ne souffre pas les regards de la Justice. Ses defauts, s’il en avoit, etoient particulier, on n’a rien à lui reprocher quant au service du Roy que de n’y être pas entré par la grande porte quoique sa naissance lui donnat les plus grands droits; d’ailleurs faut-il qu’on le poursuive jusques sur sa femme et son fils malheureux.
On a accordé la pension à la femme de mon frere D’uler, qui est mort à Rochefort lieutenant de Vaisseau et ayant la croix de st. Louis et moi qui ai un enfant et que tous les hommes de ma famille ont été marins dans toute la force du terme. Quant à ce que l’on croit que j’aurois ma part des prises qui ont été faites, je scais trop que ma mauvaise étoile suscitera des creanciers mêmes ceux qui sont payé et même les morts ressuciteront pour m’en frustrer.
J’ose donc me flatter, Monsieur, que toutes ces circonstances malheureuses vous feront prendre un vif intéret au sort d’une veuve et de son enfant tel qu’ils peuvent l’attendre d’un coeur aussi bienfaisant que le vôtre.
Voudrez vous bien me faire une reponse qui puisse me donner quelques esperances sur le sort de mon fils.
Je suis avec les sentimens distingués qui vous sont dus, Monsieur, Vôtre très humble et très obeissante serve
Duler DE Montazeau
 
Notation: Buler De Montazeau Paris 24. Xbre. 1778.
